Title: To John Adams from Nicolaas van Staphorst, 16 January 1784
From: Staphorst, Nicolaas van
To: Adams, John


          Sir
            16 Jan 1784.
          I take the liberty in consequence of our conversation of yesterday evening with two Gentlement of the Council, commissaries in the Business of our claim to the Regency, to request your Excellency that you’ll be so kind to come at my house this morning at eleven o Clock, where you’ll also find Mr. Willink, and when we’ll communicate to your Excellency the proposals of said two members of the council, and perhaps be desired to have an enterview with them at the Stadhouse. I beg to let me know in answer wether I shall have the honour to receive your Exce. at the stipulated hour, at my house, near the Beulingstraat, and am with much respect / Sir / Your most obedt. Servt
          Nics. van Staphorst.
        